ON MOTION FOR REHEARING
July 23, 1929
Appellant moves for a rehearing on the ground that the instant case should be governed by section 60 of the Code of Civil Procedure and not by section 1804 of the Civil Code. There was some argument along this line in the brief and at, the hearing, but the question as presented did not seem to demand serious discussion. The only cases relied upon are Román v. Vázquez, 29 P.R.R. 736, and Orta v. P. R. Railway, L. & P. Co., 36 P.R.R. 733. We are not prepared at this time to hold that section 60 of the Code of Civil Procedure establishes a new rule of respondeat superior. The opinion in Orta v. P. R. Ry. L. & P. Co. tends to support the contrary view and is not in conflict with, anything that was said in the Román Case.
The motion must be denied.